PEARLMAN SCHNEIDER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 Telephone James M. Schneider, Esq. (561) 362-9595 Charles B. Pearlman, Esq. Facsimile Brian A. Pearlman, Esq. (561) 362-9612 August 28, 2012 “CORRES” United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention:Craig Slivka, Esq. Re:Linkwell Corporation (the “Company”) Preliminary Information Statement on Schedule 14C Amended July 26, 2012 Form 10-Q for Fiscal Quarter Ended March 31, 2012 Filed May 15, 2012 Form 8-K/A Amended July 26, 2012 Form 10-K for Fiscal Year Ended December 31, 2011 Amended July 26, 2012 File No. 000-24977 Dear Mr. Slivka: In accordance with my voice mails earlier today, the Company requires additional time until September 11, 2012 in order to file its responsive letter to the staff’s comment letter of August 14, 2012.The Company requires the additional time in order to obtain further corroborating background and supporting information. We appreciate the consideration and courtesies provided by the staff. Sincerely yours, /s/ James M. Schneider James M. Schneider JMS:sjm Cc:Linkwell Corporation
